DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 11, filed 1 June 2022, with respect to claims 14-27 and 41 have been fully considered and are persuasive.  The 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-29 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/909,532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 and 41 of the instant application are the same scope as claims 1-20 of 16/909,532.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 12-15, 17, 19, 26-29, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2017/0331606 A1 (hereinafter referred to as “Chen”) in view of Oh et al. US 2020/0045738 A1 (hereinafter referred to as “Oh”). Chen was cited by the applicant in the IDS received 23 July 2020.
As to claims 1 and 28, Chen teaches an apparatus for wireless communications at a user equipment (UE) (¶¶25 and 36; figures 2 and 6: "user equipment UE 201"; "FIG. 6 is a flow chart of a method of uplink aperiodic SRS transmission from UE perspective in LAA systems in accordance with one novel aspect"), comprising:
a first interface configured to obtain a control signal indicating a slot offset for transmission of one or more reference signals by a plurality of UEs comprising the UE;
the first interface configured to obtain a timing adjustment for the transmission of the respective reference signals (¶¶25 and 35-36; figures 2 and 6: "UE 201 has an antenna array 235 with one or more antennas, which transmit and receive radio signals"; “The group to transmit SRS in symbol i is {(group ID+offset value) % number of groups=i}…Then UEs can derive the starting symbols for SRS transmission. In addition, UEs with group ID=25 should transmit in symbol 0 {(25+7)%32=0} in UpPTS, and UEs with group ID=26 should transmit in symbol 1 in UpPTS”; "In step 602, the UE receives a physical layer signaling and thereby detecting a triggering condition for aperiodic sounding transmission in an indicated OFDM symbol. The triggering condition is associated with the configured group ID of the UE");
a processor configured to determine a set of time-frequency resources for the transmission of the respective reference signals based at least in part on the timing adjustment and the slot offset (¶¶25 and 35-36; figures 2 and 6: "Processor 232 process the received baseband signals and invokes different functional modules and circuits to perform features in UE 201"; "In the second embodiment, DCI Indicates the number of SC-FDMA symbols in the UpPTS and an offset value…The group to transmit SRS in symbol i is {(group ID+offset value) % number of groups=i}…Then UEs can derive the starting symbols for SRS transmission. In addition, UEs with group ID=25 should transmit in symbol 0 {(25+7)%32=0} in UpPTS, and UEs with group ID=26 should transmit in symbol 1 in UpPTS"; "In step 603, the UE selects DE-specific sounding reference signal (SRS) parameters based on the RRC signaling"); and
a second interface configured to output the respective reference signals for transmission via the set of time-frequency resources (¶¶25 and 36; figures 2 and 6: "UE 201 has an antenna array 235 with one or more antennas, which transmit and receive radio signals"; "In step 604, the UE transmits an aperiodic SRS using the UE-specific SRS parameters in the indicated OFDM symbol based on the physical layer signaling").
Although Chen teaches “An apparatus…the first interface configured to obtain a timing adjustment for the transmission of the respective reference signals…time-frequency resources,” Chen does not explicitly disclose “a group common control channel for the plurality of UEs, the group common control channel being configured to trigger the transmission of respective reference signals by the plurality of UEs, the group common control channel indicating”.
However, Oh teaches obtain a group common control channel for the plurality of UEs, the group common control channel being configured to trigger the transmission of respective reference signals by the plurality of UEs, the group common control channel indicating a timing adjustment for the transmission (¶¶118, 120, 122, 124-125, and 203-204; figures 3 and 8: obtain group common control channel for plurality of UEs in slot i triggering uplink transmission in slot i+K, the DCI including timing adjustment in the form of initial symbol/time within slot i+K or absolute time information).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including “a group common control channel for the plurality of UEs, the group common control channel being configured to trigger the transmission of respective reference signals by the plurality of UEs, the group common control channel indicating” as taught by Oh because it provides Chen’s apparatus with the enhanced capability of receiving timing adjustment information for the group of UEs (Oh, ¶¶118, 120, 122, 124-125, and 203-204; figures 3 and 8).
As to claim 2, Chen in view of Oh teaches the apparatus of claim 1. Chen further teaches wherein:
the processor is further configured to perform a listen before talk (LBT) procedure (¶¶28 and 31: perform LBT procedure); and
the second interface is further configured to output the respective reference signals over a channel of the shared radio frequency band based at least in part on a successful LBT procedure (¶¶28 and 31: do not transmit signals when another unlicensed frequency band eNB/UE is transmitting).
As to claim 4, Chen in view of Oh teaches the apparatus of claim 1. Chen further teaches wherein:
the processor is further configured to identify downlink control information (DCI) in the group common control channel, wherein a format of the DCI excludes a power control command (¶35: "In the second embodiment, DCI Indicates the number of SC-FDMA symbols in the UpPTS and an offset value").
As to claim 6, Chen in view of Oh teaches the apparatus of claim 1. Chen further teaches wherein:
the processor is further configured to identify that the set of time-frequency resources is for the plurality of UEs comprising the UE based at least in part on the obtained group common control channel (¶35: "In the second embodiment, DCI Indicates the number of SC-FDMA symbols in the UpPTS and an offset value").
As to claim 12, Chen in view of Oh teaches the apparatus of claim 1. Chen further teaches wherein:
the processor is further configured to identify a listen before talk (LBT) category for the transmission of the respective reference signals based at least in part on the group common control channel indicating the timing adjustment for the transmission of the respective reference signals (¶¶28 and 31: eNB provides UE with parameters LBT procedure for LAA);
the processor is further configured to perform an LBT procedure corresponding to the LBT category (¶¶28 and 31: perform LBT procedure); and
the second interface is further configured to output the respective reference signals for transmission over the set of time-frequency resources based at least in part on a successful LBT procedure (¶¶28 and 31: do not transmit signals when another unlicensed frequency band eNB/UE is transmitting).
As to claim 13, Chen in view of Oh teaches the apparatus of claim 1. Chen further teaches wherein:
the respective reference signals comprise one or more sounding reference signal (¶28; figure 3: SRS).
As to claims 14 and 41, Chen teaches an apparatus for wireless communications (¶¶25 and 37; figures 2 and 7: "base station eNB 202"; "FIG. 7 is a flow chart of a method of uplink aperiodic SRS transmission from BS perspective in LAA systems in accordance with one novel aspect"), comprising:
a processor configured to identify a set of time-frequency resources for transmission of respective reference signals by each user equipment (UE) of a plurality of UEs (¶¶26, 36, and 37; figures 2 and 7: "Processor 222 processes the received baseband signals and invokes different functional modules and circuits to perform features in base station 202"; "In the second embodiment, DCI Indicates the number of SC-FDMA symbols in the UpPTS and an offset value"; "In step 702, the base station transmits a physical layer signaling to the UE for triggering aperiodic sounding transmission in an indicated OFDM symbol. The physical layer signaling indicates a triggering condition associated with the configured group ID of the UE"); and
a first interface configured to output for transmission a group common control channel for the plurality of UEs, the group common control channel being configured to trigger transmission of the respective reference signals by the plurality of UEs (¶¶26, 35-36, and 37; figures 2 and 7: " base station 202 may have an antenna array 225 with one or more antennas, which transmit and receive radio signals"; "In the second embodiment, DCI Indicates the number of SC-FDMA symbols in the UpPTS and an offset value…The group to transmit SRS in symbol i is {(group ID+offset value) % number of groups=i}…Then UEs can derive the starting symbols for SRS transmission. In addition, UEs with group ID=25 should transmit in symbol 0 {(25+7)%32=0} in UpPTS, and UEs with group ID=26 should transmit in symbol 1 in UpPTS"; "In step 702, the base station transmits a physical layer signaling to the UE for triggering aperiodic sounding transmission in an indicated OFDM symbol. The physical layer signaling indicates a triggering condition associated with the configured group ID of the UE"), wherein the processor is further configured to monitor for at least one of the respective reference signals based at least in part on the timing adjustment, a slot offset for the triggered transmission of the respective reference signals by the plurality of UEs, and the set of time-frequency resources (¶¶26 and 37; figures 2 and 7: "base station 202 may have an antenna array 225 with one or more antennas, which transmit and receive radio signals…Processor 222 processes the received baseband signals and invokes different functional modules and circuits to perform features in base station 202"; "In step 704, the base station receives an aperiodic SRS applied with the DE-specific SRS parameters in the indicated OFDM symbol from the UE").
Although Chen teaches “An apparatus…by the plurality of UEs, wherein the processor…set of time-frequency resources,” Chen does not explicitly disclose “the group common control channel indicating a timing adjustment for the transmission of the respective reference signals”.
However, Oh teaches a group common control channel for the plurality of UEs, the group common control channel being configured to trigger transmission of the respective reference signals by the plurality of UEs, the group common control channel indicating a timing adjustment for the transmission of the respective reference signals (¶¶118, 120, 122, 124-125, and 203-204; figures 3 and 8: group common control channel for plurality of UEs in slot i triggering uplink transmission in slot i+K, the DCI including timing adjustment in the form of initial symbol/time within slot i+K or absolute time information).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including “the group common control channel indicating a timing adjustment for the transmission of the respective reference signals” as taught by Oh because it provides Chen’s apparatus with the enhanced capability of transmitting timing adjustment information for the group of UEs (Oh, ¶¶118, 120, 122, 124-125, and 203-204; figures 3 and 8).
As to claim 15, claim 15 is rejected the same way as claim 12.
As to claim 17, claim 17 is rejected the same way as claim 4.
As to claim 19, claim 19 is rejected the same way as claim 6.
As to claim 26, claim 26 is rejected the same way as claim 2.
As to claim 27, claim 27 is rejected the same way as claim 13.
As to claim 29, claim 29 is rejected the same way as claim 2.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Oh as applied to claims 1 and 15 above, and further in view of NTT Docomo “Channel access procedures for NR-U” (hereinafter referred to as “NTT Docomo”). NTT Docomo was cited by the applicant in the IDS received 23 July 2020.
As to claim 3, Chen in view of Oh teaches the apparatus of claim 1.
Although Chen in view of Oh teaches “The apparatus of claim 1,” Chen in view of Oh does not explicitly disclose “determine…with the COT”.
However, NTT Docomo teaches the processor is further configured to determine time resources of the set of time-frequency resources for the transmission of the respective reference signals based at least in part on a channel occupancy time (COT) of a network device, wherein the time resources are within an interval associated with the COT (§2.1: “SRS triggered by [PDCCH or GC-PDCCH] which is transmitted at the beginning of the COT”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen in view of Oh by including “determine…with the COT” as taught by NTT Docomo because it provides Chen in view of Oh’s apparatus with the enhanced capability of transmitting the respective reference signals with less processing time (NTT Docomo, §2.1).
As to claim 16, claim 16 is rejected the same way as claim 3.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Oh as applied to claims 1 and 14 above, and further in view of Elsaadany et al. Cellular LTE-A Technologies for the Future Internet-of-Things: Physical Layer Features and Challenges” (hereinafter referred to as “Elsaadany”).
As to claim 5, Chen in view of Oh teaches the apparatus of claim 1.
Although Chen in view of Oh teaches “The apparatus of claim 1,” Chen in view of Oh does not explicitly disclose “identify…the power control command”.
However, Elsaadany teaches the processor is further configured to identify downlink control information (DCI) in the group common control channel, wherein a format of the DCI includes a power control command (§IV.C.6 [page 2599]: eNodeB employs the downlink control information messages to send…uplink power control commands to the UE”); and
the first interface is further configured to obtain a radio resource control (RRC) configuration by a network device, wherein the RRC configuration comprises an indication to ignore the power control command (§V.C [pages 2563-2564]: “if the network determines that the UE’s path-loss estimate is poor, the network can reconfigure a UE to a different NPUSCH coverage level based on the eNodeB measurements of the uplink signal characteristics…To reduce complexity and power consumptions…this task can be easily handled by the usual data channel and hence no dedicated control channel is defined for NB-IoT…Since UEs in extreme coverage are power limited and their performance is sensitive to power amplifier efficiency, a single tone transmission is desirable to achieve a Peak-to-Average Power Ratio (PAPR) that is close to 0dB irrespective of their coupling loss”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen in view of Oh by including “identify…the power control command” as taught by Elsaadany because it provides Chen in view of Oh’s apparatus with the enhanced capability of reconfiguring uplink power control without using the control channel, thereby reducing complexity and power consumption (Elsaadany, §V.C).
As to claim 18, claim 18 is rejected the same way as claim 5.

Claim(s) 7-8 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Oh as applied to claims 1 and 14 above, and further in view of Babaei et al. US 2019/0215870 A1 (hereinafter referred to as “Babaei”).
As to claim 7, Chen in view of Oh teaches the apparatus of claim 1.
Although Chen in view of Oh teaches “The apparatus of claim 1,” Chen in view of Oh does not explicitly disclose “the first interface…the offset adjustment”.
However, Babaei teaches the first interface is further configured to obtain a radio resource control (RRC) transmission time interval offset for the transmission of the respective reference signals via RRC signaling (¶¶656, 662, 664, and 666: obtain RRC TTI offset);
the processor is further configured to identify the timing adjustment based on a timing adjustment field in the group common control channel, the timing adjustment comprising an offset adjustment relative to the RRC transmission time interval offset for the transmission of the respective reference signals (¶¶379, 605, 611-613, 617, 656, 662, 664, and 666: timing adjustment received in DCI of GC-PDCCH indicates offset/selection relative to RRC TTI offset); and
the second interface is further configured to output  the respective reference signals based at least in part on the offset adjustment (¶¶379, 605, 611-613, 617, 656, 662, 664, and 666: transmit according to indicated offset adjustment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen in view of Oh by including “the first interface…the offset adjustment” as taught by Babaei because it provides Chen in view of Oh’s apparatus with the enhanced capability of receiving RRC configuration and DCI offset/selection (Babaei, ¶¶379, 605, 611-613, 617, 656, 662, 664, and 666).
As to claim 8, Chen in view of Oh, and further in view of Babaei teaches the apparatus of claim 7. Chen further teaches wherein:
the timing adjustment field is configured for the plurality of UEs comprising the UE (¶¶21, 29, and 35; figures 1 and 3: cell-specific parameters for plurality of UEs in the cell).
As to claim 20, claim 20 is rejected the same way as claim 7.
As to claim 21, claim 21 is rejected the same way as claim 8.
As to claim 22, claim 22 is rejected the same way as claim 8.

Claim(s) 9-11 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Oh as applied to claims 1 and 14 above, and further in view of Huawei et al. “SRS configurations for eLAA” (hereinafter referred to as “Huawei”). Huawei was cited by the applicant in the IDS received 23 July 2020.
As to claim 9, Chen in view of Oh teaches the apparatus of claim 1.
Although Chen in view of Oh teaches “The apparatus of claim 1,” Chen does not explicitly disclose “identify…the starting offset”.
However, Huawei teaches the processor is further configured to identify a starting offset for the transmission of the respective reference signals based on the timing adjustment of the group common control channel, the starting offset indicating a start time of a transmission time interval for transmission of the respective reference signals (§5: "A second option is to indicate the selected candidate {#8, #10, #12} in a common/group signalling while each UE only needs to know its transmitting symbol within the candidate. A third option is to indicate the selected candidate {#8, #10,#12} in a common/group signalling while each UE implicitly acquires its transmitting symbol by mod with its UE-ID"); and
output the respective reference signals based at least in part on the starting offset (§5: UE transmits SRS using identified symbol position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen in view of Oh by including “identify…the starting offset” as taught by Huawei because it provides Chen in view of Oh’s apparatus with the enhanced capability of providing options for indicating starting symbol positions (Huawei, §5).
As to claim 10, Chen in view of Oh, and further in view of Huawei teaches the apparatus of claim 9.
Huawei further teaches the starting offset is configured for multiple UEs of the plurality of UEs (§5: "A second option is to indicate the selected candidate {#8, #10, #12} in a common/group signalling while each UE only needs to know its transmitting symbol within the candidate. A third option is to indicate the selected candidate {#8, #10,#12} in a common/group signalling while each UE implicitly acquires its transmitting symbol by mod with its UE-ID").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen in view of Oh, and further in view of Huawei by including “the starting offset is configured for multiple UEs of the plurality of UEs” as further taught by Huawei for the same rationale as set forth in claim 9 (Huawei, §5).
As to claim 11, Chen in view of Oh, and further in view of Huawei teaches the apparatus of claim 9.
Huawei further teaches the starting offset is configured for the plurality of UEs (§5: "A second option is to indicate the selected candidate {#8, #10, #12} in a common/group signalling while each UE only needs to know its transmitting symbol within the candidate. A third option is to indicate the selected candidate {#8, #10,#12} in a common/group signalling while each UE implicitly acquires its transmitting symbol by mod with its UE-ID").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen in view of Oh, and further in view of Huawei by including “the starting offset is configured for the plurality of UEs” as further taught by Huawei for the same rationale as set forth in claim 9 (Huawei, §5).
As to claim 23, claim 23 is rejected the same way as claim 9.
As to claim 24, claim 24 is rejected the same way as claim 10.
As to claim 25, claim 25 is rejected the same way as claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469